    Case: 1:20-cv-03338 Document #: 45 Filed: 12/11/20 Page 1 of 7 PageID #:189




                           IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

  LEYLA MARIE CORTES                             )
  OLAZAGASTI, individually and on                )
  behalf of a putative class of similarly        )
  situated individuals,                          )
                                                 )
                   Plaintiff,                    )     No. 20 C 3338
                                                 )
           v.                                    )     Judge Virginia M. Kendall
                                                 )
  WALGREEN CO.,                                  )
                                                 )
                   Defendant.                    )

                                MEMORANDUM OPINION AND ORDER

       Leyla Marie Cortes Olazagasti (“Olazagasti”) worked for Walgreen Company

(“Walgreens”) as a call center employee. Walgreens paid her for forty hours of work per week,

but did not pay her for time spent setting up her call system, waiting for her computer to boot up,

and the like. Olazagasti claims, on behalf of herself and a putative class, that Walgreens’ refusal

to pay her for these hours worked violates the Fair Labor Standards Act (“FLSA”) and Florida

common law. Walgreens now moves to dismiss the Amended Complaint on the grounds that

Olazagasti fails to state a FLSA claim and that the FLSA preempts her Florida common law claim.

For the reasons set forth below, the Motion (Dkt. 35) is granted in part and denied in part.

                                        BACKGROUND

       The following allegations come from the Amended Complaint and the Court assumes their

truth for purposes of this Motion. See W. Bend Mut. Ins. Co. v. Schumacher, 844 F.3d 670, 675

(7th Cir. 2016).

       Walgreens has employed Olazagasti as a call center customer service representative in

Orlando, Florida since November of 2019. (Dkt. 32 ¶ 24.) Olazagasti is an hourly worker who

                                                 1
        Case: 1:20-cv-03338 Document #: 45 Filed: 12/11/20 Page 2 of 7 PageID #:190




works approximately forty “on-the-clock” hours per week. (Id. ¶¶ 25–26.) In addition to the on-

the-clock compensated hours, Olazagasti and members of the putative class worked between thirty

minutes and three hours per week of “off-the-clock,” uncompensated time. (Id. ¶ 27.) Walgreens

requires Olazagasti 1 to clock in only after starting up her computer, logging into Walgreens

programs, and ensuring that each Walgreens program is running correctly. (Id. ¶ 29.) That process

can take up to twenty minutes. (Id.) Only once that process is complete can Olazagasti clock in

and take her first call. (Id.) If Olazagasti is not ready on the phone and clocked in at the start of her

shift, she can be subject to discipline. (Id. ¶¶ 30–31.) Consequently, Olazagasti must go through

the process of logging in and getting set up during off-the-clock, uncompensated time in order to

avoid being subject to discipline. (Id. ¶ 32.)

           Walgreens provides Olazagasti with one unpaid meal break per shift. (Id. ¶ 34.) Before

taking that meal break, Walgreens requires that Olazagasti first clock out and then log out of the

phone system and then log off the computer before leaving her desk. (Id. ¶ 36.) This process

requires that Olazagasti remain at her desk for between one and three minutes without

compensation. (Id. ¶ 38.) Then, at the end of her lunch break, Olazagasti must return to her desk,

log back into the computer and phone system and then clock back in. (Id. ¶ 37.) This process also

takes one to three minutes of uncompensated time. (Id. ¶ 40.)

           Olazagasti sometimes encounters technical problems, which require a troubleshooting

process that can take between ten minutes and one hour. (Id. ¶ 41.) Per Walgreens policy, none of

the time spent troubleshooting is compensated. (Id. ¶¶ 41–42.)

           Walgreens permits Olazagasti to take two compensated fifteen minute rest breaks per day.

(Id. ¶ 45.) If she takes any additional breaks, Walgreens requires Olazagasti to clock out. (Id.)



1
    Allegations of fact pertaining to Olazagasti also pertain generally to members of the putative class.

                                                             2
     Case: 1:20-cv-03338 Document #: 45 Filed: 12/11/20 Page 3 of 7 PageID #:191




                                       LEGAL STANDARD

        When considering a motion to dismiss for failure to state a claim, the Court must construe

the complaint “in a light most favorable to the nonmoving party, accept well-pleaded facts as true,

and draw all inferences in the non-moving party’s favor.” Bell v. City of Chicago, 835 F.3d 736,

738 (7th Cir. 2016). The complaint must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The plaintiff need not plead “detailed

factual allegations,” but the short and plain statement must “give the defendant fair notice of

what . . . the claim is and the grounds upon which it rests.” Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 555 (2007). A complaint must contain sufficient factual matter that when “accepted as

true . . . ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 570)).

                                            DISCUSSION

I.      Count I: Fair Labor Standards Act

        The FLSA requires subject employers to pay its non-exempt employees a minimum hourly

wage and to compensate their employees at one and one-half times the regular rate for a workweek

longer than forty hours. See 29 U.S.C. §§ 206–07.

        Under the Portal-to-Portal Act, commuting to work and other “activities that are

preliminary to or postliminary” to an employee’s “principal activity or activities” need not be

compensated. Integrity Staffing Solutions, Inc. v. Busk, 574 U.S. 27, 32–33 (2014) (citing 29

U.S.C. § 254(a)). The term “principal activities,” however, “embraces all activities which are an

integral and indispensable part of the principal activities.” IBP, Inc. v. Alvarez, 546 U.S. 21, 29–

30 (2005). Thus, activities that are integral and indispensable to the employee’s principal activities

must be compensated. Kellar v. Summit Seating Inc., 664 F.3d 169, 174 (7th Cir. 2011). In Steiner



                                                   3
    Case: 1:20-cv-03338 Document #: 45 Filed: 12/11/20 Page 4 of 7 PageID #:192




v. Mitchell, 350 U.S. 247 (1956), the Court found that workers in a battery plant had to be

compensated for time spent changing clothes and showering in a facility to clean themselves of

toxic materials to which the employees were exposed while performing their principal activities.

Showering and changing clothes was integral and indispensable to their principal activities as

factory workers. Id. at 252–53. In Pirant v. U.S. Postal Serv., 542 F.3d 202, 208–09 (7th Cir.

2008), by contrast, the time that postal workers spent donning and doffing their uniforms, gloves,

and work shoes was not compensable worktime because donning these clothes was not “integral

and indispensable” to the postal workers’ principal activities.

       There is also a de minimis exception to compensable worktime. Where an employee

performs tasks outside of the normal working hours that take just seconds or minutes, the employer

generally need not compensate that time. Kellar, 664 F.3d at 176. Establishing that the exception

applies is the employer’s burden. Id.

       The parties have not briefed the issues of whether Olazagasti’s time spent logging on,

logging off, troubleshooting, and the like are “principal activities” or whether the de minimis

exception applies. Of course, this is a question of law that the Court must resolve, but without

sufficient briefing on the topic, the Court will reserve ruling until the summary judgment stage.

See id. at 174 (criticizing the district court for ruling on the issue of preliminary or principal

activities without ever apprising the parties that it intended to rule on that issue and where the

briefings contained no mention of that issue).

       Walgreens’s only argument with respect to the FLSA claim is that it is insufficiently pled

and states legal conclusions, not facts. To the contrary, the Amended Complaint alleges that

Olazagasti is an hourly worker (i.e., non-exempt worker), that she performed various required

tasks after having already worked forty on-the-clock hours, and that she was not paid for the time



                                                 4
      Case: 1:20-cv-03338 Document #: 45 Filed: 12/11/20 Page 5 of 7 PageID #:193




performing those tasks. That is sufficient to state an FLSA claim. Now, whether those tasks qualify

as principal activities for which Walgreens must compensate Olazagasti is another matter that the

Court does not reach here due to the lack of briefing.

        Walgreens also seeks to dismiss the FLSA collective action allegation on the grounds that

the underlying FLSA claim is insufficiently pled. Because the underlying claim is sufficiently pled,

the Court also denies the Motion on those grounds.

II.     Count II: Florida Common Law

        In Count II, Olazagasti seeks recovery under a common law theory of unjust enrichment.

(Dkt. 32 ¶¶ 83–89.) Olazagasti contends that she conferred a benefit on Walgreens by performing

the activities outlined above without being paid for her time. Walgreens moves to dismiss this

claim on the grounds that the FLSA preempts this Florida common law cause of action.

        The FLSA’s enforcement scheme is “unusually elaborate.” Anderson v. Sara Lee Corp.,

508 F.3d 181, 193 (4th Cir. 2007). Courts in this district have frequently addressed whether the

FLSA preempts state common-law causes of action. They uniformly hold that plaintiffs cannot

seek the same lost wages through common law claims and FLSA claims because the FLSA

preempts the common law claims. See, e.g., Labriola v. Clinton Entm’t Mgmt., LLC, No. 15 C

4123, 2016 WL 1106862, at *5–6 (N.D. Ill. Mar. 22, 2016) (dismissing unjust enrichment and

quantum meruit claims at the motion to dismiss stage because “[t]here is a general consensus

among courts in this district and elsewhere that the FLSA preempts unjust enrichment and other

common law claims that are grounded in the same facts as the FLSA claim”); Deschepper v.

Midwest Wine & Spirits, Inc., 84 F. Supp. 3d 767, 780 (N.D. Ill. 2015) (dismissing unjust

enrichment claim where it sought the same lost wages as the FLSA claim); Farmer v. DirectSat

USA, LLC, No. 08 C 3962, 2010 WL 3927640, at *16 (N.D. Ill. Oct. 4, 2010) (“[T]he FLSA



                                                 5
    Case: 1:20-cv-03338 Document #: 45 Filed: 12/11/20 Page 6 of 7 PageID #:194




preempts Plaintiffs' state common law claims of unjust enrichment [and] quantum meruit[.]”);

Morgan v. SpeakEasy, LLC, 625 F. Supp. 2d 632, 659–60 (N.D. Ill. 2007) (Plaintiff's “claim for

unjust enrichment is directly covered by the FLSA.”).

       Olazagasti claims that this case is distinct from those cases in that the unjust enrichment

claim is for straight-time wages that are not covered by the FLSA. Indeed, if Olazagasti has a

distinct factual predicate for her unjust enrichment claim and if she seeks her regular wage, rather

than overtime, for certain unpaid hours, then that claim would not be preempted. See Singer v.

Pace Suburban Bus Serv., No. 18 C 199, 2019 WL 6497376, at *4 (N.D. Ill. Dec. 3, 2019) (holding

that because the FLSA claim only pertained to unpaid overtime wages, plaintiff could also bring

an unjust enrichment claim for unpaid regular time). The Amended Complaint contains no facts,

however, to explain how any wages that Olazagasti seeks are not covered by the FLSA. She seeks

overtime wages under the FLSA and straight-time wages under an unjust enrichment theory for

the same four categories of time—namely, computer start-up time, computer log-out time, meal

breaks, and troubleshooting time. (Dkt. 32 ¶¶ 32–48.) She alleges that she was “on-the-clock” for

forty hours per week, meaning that Walgreens compensated her for that time. (Id. ¶ 26.) It appears

from the face of the Amended Complaint that she pursues FLSA and unjust enrichment claims for

any time worked above those forty hours. Her suggestion that the unjust enrichment claim is only

for unpaid straight-time hours is plainly inconsistent with her allegation that she was “on-the-

clock” for forty hours per week. If she was on the clock for forty hours, i.e. a full workweek, she

has no unpaid regular time wages to seek. Thus, while she is correct that the FLSA does not

preempt an unjust enrichment that only seeks unpaid regular-time wages, her Amended Complaint

contains no allegation that she was ever paid for less than forty hours of work per week. Because

the Amended Complaint contains no allegation that the unjust enrichment claim seeks



                                                 6
    Case: 1:20-cv-03338 Document #: 45 Filed: 12/11/20 Page 7 of 7 PageID #:195




compensation for any hours that are different from those sought via the FLSA claim, the unjust

enrichment claim must be dismissed, without prejudice, as preempted. The unjust enrichment class

allegation is also dismissed for the same reason.

                                         CONCLUSION

       The Motion to Dismiss [35] is denied as to the FLSA claim and granted as to the unjust

enrichment claim. The unjust enrichment claim and associated class allegation is dismissed

without prejudice.




                                             ____________________________________
                                             Virginia M. Kendall
                                             United States District Judge

Date: December 11, 2020




                                                    7
